Title: From John Adams to Boston Patriot, 14 October 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, October 14, 1809.
				
				LEYDEN, March 10, 1781—wrote to Commodore Gillon: “I have received the letter you did me the honor to write me on the eighth of this month, requesting me to furnish you with fifty obligations of the United States, to enable you to discharge the debts of the ships, of which you have the command, in the service of the state of S. Carolina.I have considered your letter, sir, and all the arguments contained in it, with all that attention and respect which is due to your character, and to the state in whose service you are; but the more I have reflected upon them, the more clearly I have been convinced of the impropriety of my consenting to what you request. It would be an illegal and unconstitutional step; without the color of authority. It would be a precedent that would not only be pernicious, but ruinous to the United States. In short, it would be no better than an embezzlement of the public money; to say this, is quite sufficient to justify my final refusal.I might add to this, considerations of various other kinds; but they are unnecessary, and it would be improper for me to mention in this letter, things which ought to be kept secret.—I am myself in a situation much more deplorable than yours; because the danger to the public credit of the thirteen United States, is certainly of more consequence, and more melancholy, than the danger or loss of a single ship, whether she belongs to the United States or any one of them. If this whole matter were to be laid before Congress, the delegates from South Carolina themselves, would be the first to justify me. I feel for you and your disappointment. I know your exertions.
But this can be no excuse for me, to do a wrong thing knowing it to be so.”Same day, March 10—wrote to Mr. Dumas: “I am obliged to you for your note of the 9th, and now inclose you the copies I promised of the resolve of 5th Oct. 1780.”Leyden, March 11, 1781—wrote to Dr. Cooper: “This is merely an introduction to the Consul of France, Monsieur De L’Etombe; a character that I think will please in Boston; without pomp, vanity or affectation, a sensible and agreeable man.The Emperor of Germany and the Empress of Russia are meditating, but to no purpose. England is only laboring to embroil all Europe. The Dutch are sighing and praying for peace; but they cannot obtain it.”Leyden, March 11,1781—wrote to the honorable Samuel Adams: “I have only time to introduce to you Mr. De L’Etombe Consul of France to reside at Boston, for the Northern States. I think America will find in this gentleman a worthy able friend of his own country and of ours.The nation with whom I reside is in a critical situation. Our affairs here are in the same state of suspense with their own. I can promise nothing with respect to money, commerce or politicks. Time alone; a good deal of time too can determine.—Be assured I have great need of patience.”Leyden, March 11, 1781—wrote to Mr. De L’Etombe at Paris: “I received your favours of Feb. 4th and 28th, but to day.—I am much obliged to you, for giving me the opportunity of sending the enclosed letters to you. I am much afraid my letters will not reach Paris before your departure. You will be able to tell my countrymen more than I know of public affairs. I beg you to warn them against all expectations of peace. The appearances of it are all deceitfully thrown out by the English, who are under pretence of it, endeavoring to embroil all Europe. I have the honor to be, with the sincerest wishes for your good voyage, and with the greatest esteem and respect, &c.”Leyden, March 11, 1781—wrote to Isaac Smith, Esq.: “Your favour of the 18th of December reached me to day. I lament the loss of my letters by Davis. I thank you for the kind news of my family. Mr. Guild is taken and all my letters, &c. sent by him lost.I wish I could give you any good news, especially of peace. But alas! there is no hope of it. The English are laboring with all their art and might to spread the flames of war, through all Europe. I know not that they would get or we loose any advantage by that; but such is at present, their incendiary temper.I am glad to learn that the army is to be placed on a more permanent footing. I wish to know the state of commerce and privateering. Your letters, via Spain, always reach me. This will go by Mr. De L’Etombe, the new consul, a valuable man.—So thinks your, &c.”Leyden, March 11, 1781—wrote to Messieurs John De Neufville and son: “I received this morning your favour of yesterday with its enclosures. You seem to think that the loan has been opened too soon: but I am not of that opinion. Better too soon than too late. If it had been too late, you see, the time would have been passed and could never be recalled. But if it is only too soon, there is nothing wanting but a little patience to wait, and the true time will come in its course.I should be obliged to you to send along the obligations as soon as convenient, that I may sign them and dispose of them. I can find persons in my travels who will take them and give me the money for them. I think to stand my own broker, undertaker, and banker. I should be obliged to you, if you would countersign some of the obligations before you send them to me, because there are persons ready to take some of them. Do not be amused. The mediation of Russia cannot interrupt or retard our affair. If that mediation produces nothing and the war goes on, it will not affect our loan. If it produces an acknowledgment of American Independence, and the right of neutral vessels, as it is given out that it will, surely this will not retard our loan.—In all cases, be not deceived. I will not. My business is to try the experiment, in order to know, whether we have credit and friends or not. If we find we have not, there is no harm done. Every one in that case will follow his own taste, which you know there is no disputing.Upon this letter a few notes may be necessary. I found by experience that there was in Holland a public and a secret doctrine among the Merchants, Capitalists and Brokers, like those of the ancient Egyptian priests: and I am afraid there is something too much like it in all countries and in all ages in society, which sometimes greatly embarrasses honest men and sincere enquirers after truth. A very respectable gentleman told me, “If sir, you were to write me a letter and ask my opinion whether Mr. De Neufville’s house is a solid house and Mr. De Neufville’s credit a solid credit, I should answer you in the affirmative. Yea, a very solid house, and a very solid credit. Nevertheless I caution you, in confidence, to have a care.” Mr. De Neufville was generally and I believe justly reputed an honest well meaning man: but the knowing ones thought he had not a clear head and remembered various injudicious speculations in which he had been engaged which had proved very disadvantageous to him. Such however was his public reputation that I still flattered myself he would obtain something to help me discharge my American bills, and lessen the burden on the Court of France, and in this I was encouraged by Mr. Luzac, Mr. Dumas and several others of my friends, which occasioned my writing as I did in this letter.—Again there was an ambitious Burgomaster in Amsterdam, Mr. Rendorp, secretly in the interest of the Stadtholder and the English, who found means upon this occasion and upon several others to insinuate discouragement to Mr. De Neufville. And at this time he began to find by experience that he should dispose of very few if any of my obligations, and was very desirous that I should impute his ill success, to the hopes of peace held out by a confused rumour which
began to spread in Europe of an intended mediation of the two Imperial Courts. After all, whatever was the cause, my hopes were blasted as well as those of Mr. De Neufville. I obtained only the three thousand guilders which Mr. Luzac had promised me; and Mr. De Neufville obtained only two thousand among all his friends.”Leyden, March 12, 1781—wrote to Mr. Dana at Paris: “I know not whether I have answered your letter of the 12th of Feb.; that of the 25th came to me yesterday. The letter enclosed was from Mr. Isaac Smith of the 18th of December. He says they were busily employed in raising their quota for the army during the war, or for three years, and that the other states were doing the same. He says Mrs. Dana was well a few days before; and that Davis had arrived, after having thrown over his letters, being chased by an American. This is all. I have letters from the president and Lovel; the last unintelligible, because in cyphers; but inexplicable to me by his own cypher. It is some dismal ditty about my letters of the 26th July; I know not what.But my dear sir, I hasten to the most interesting part of your letter, your project of a repassage of the mountains. I shudder at the thought of it when I consider what a bad traveller you are, and that robbers by the way may take you to their dens. I know not how to part with you. I want your advice now constantly every day; yet I think you are doing more good where you are than you could here. I know that by conversation with congress, you might do good, but there are so many hazards, that I dare not advise you. I think with you that we shall have nothing to do in our principal department: yet the mediation of the Emperor and Empress seems to require attention from us; although I am persuaded it is only the artifice of England to embroil all Europe.I will communicate to you a secret. Let it be kept so. I have received a commission dated the 28th of December, for this republic. I want your advice but I can ask it by letter, while you are at Paris. I suppose it was the intention of congress, that I should employ Dumas, as my secretary, here, but have no orders or hints about it. There is no commission to him, which makes me think that congress intended I should be at liberty to employ him or not, as I shall judge proper. I suppose congress intended to leave the way open to employ him by their not sending a commission to you. Upon the whole I know not how to advise you. We will consider of it, a little longer, if you please.I can give no assurances, or lively hopes of money or friendship, in this country.—They are furious for peace. Multitudes are for peace with England at any rate; even at the expense and risque of joining them in the war against France, Spain, America, and all the rest. They are in a torpor a stupor, such as I never saw any people in, before. But they cannot obtain peace with England on any other terms than joining her in the war, and this they will not, because they cannot, do. I sometimes think their affections would lead them to do it, if they dared.”Leyden, March 17, 1781—wrote to Mr. Dumas: “I have received this morning your favour of the 16th, enclosing a polite letter from the Duke De La Vauguion.—I hope to receive another from you this evening, and that it will contain an account of the fate of my memorial. Has it been laid before their High Mightinesses or not? And what was done with it? Pray, has the President, by the Constitution of this country, a right to pocket, suppress, or deliver to the Stadtholder, papers addressed to their High Mightinesses?Is the delusion almost over? When will mankind cease to be the dupes of the insidious artifices of a British Minister, and Stockjobber? Peace is a tub easily thrown out, for the amusement of the whale, while the Minister opens his budget, concerts his taxes and contracts for his loan, and the tub never fails to be taken for a fish.This is the best place for business in the world. I have written my name to papers (obligations and coupons) eight or nine thousand times since I saw you. Pray do you know whether Mr. De Neufville has any person at the Hague to dispose of my obligations? If he has not will you think of a proper person as a broker or undertaker or both, and inform me?Of the letter from the French Ambassador, acknowledged to be received in the foregoing letter to Mr. Dumas, the following is a literal translation. Knowing perfectly well the game of the Count De Vergennes and his Ambassador, it was precisely what I expected.The Hague, this 14th March, 1781.I have received, sir, the letter which you have done me the honor to write me, as well as the copy of the Resolution of the Congress of the United States of North America which accompanied it. You inform me that you have made a Ministerial communication of it to the President of the assembly of the States General, as well as to the Envoys of the courts of Petersburg, Stockholm, and Copenhagen. And you request me to support this measure with my good offices. I am persuaded, sir, that you perfectly perceive the impossibility in which I am, of seconding it, without the express order of the King, whatever may be my personal zeal for the true interest of North America. Receive, sir, the very sincere assurance of the sentiments of the most distinguished consideration, with which I have the honor to be, your most humble and most obedient servant,The Duke De La Vauguion.To Mr. John Adams, Minister Plenipotentiary of the United States of North America, at Leyden.Leyden, March 18, 1781—wrote to Congress: “At length, notwithstanding the mediation of the Empress of Russia, the States General have published the following Manifesto. It is entitled the Counter Manifesto of the States General of the United Provinces of the Low Countries.If ever the annals of the world have furnished an example of a free and independent State hostilely attacked in the manner the most unjust and without the least appearance of justice or equity, by a neighboring power, long in alliance and strictly connected by ties founded upon common interest, it is without controversy, the republic of the United Provinces of the low countries, which finds itself in this case, in relation to His Majesty, the King of Great Britain and his Ministry.From the commencement of the troubles, arisen between that kingdom and its colonies in America, their High Mightinesses, by no means obliged to take the smallest part in them had formed the firm and invariable design, to adopt and to follow, in relation to the troubles, the system of the most perfect and the most exact neutrality. And when the same troubles, had afterwards enkindled a war, which extended itself to more than one power, and spread itself to more than one part of the world. Their High Mightinesses have constantly observed and maintained the same system, while at the same time they have not neglected to give on more than one occasion, and relative to most essential objects the most convincing proofs of their sincere disposition to satisfy the desires of His Majesty as far as they could advance, without wounding the rules of impartiality, and without compromising the right of their sovereignty. It was in these views, and to this end that their High Mightinesses at first, and at the first requisition of his Britannic Majesty, published prohibitions the most express, against the exportation of military stores to the colonies of His Majesty in America, and against all fraudulent commerce with the same colonies: and to the end that these prohibitions should be executed the more effectually, their High Mightinesses did not hesitate, moreover, to take measures, which did not fail to restrain and confine, very greatly the navigation and the commerce of their own subjects, with the colonies of the state in the West Indies. It was moreover in the same views and to the same end, that their High Mightinesses sent orders the most precise to all the Governors and Commanders of their colonies, and of their establishments, as well as to all the officers, commanders of their vessels of war, to take special care, to do nothing towards the flag of the American Congress, from whence they might lawfully infer or deduce, an acknowledgment of the independence of the said colonies. And it was, above all, in these views and to this end, that their High Mightinesses, having received a memorial, which was presented to them by the Ambassador of England, containing complaints the most spirited against the Governor of St. Eustatia, condescended to deliberate concerning this memorial, although conceived in terms little accommodated to those respects, which sovereign powers reciprocally owe to each other.—This deliberation was soon followed, by the recall of the said governor, to render an account of his conduct to their High Mightinesses, and whom they did not permit to return to his residence until after he had exculpated himself of all the accusations brought against him, by a justification of himself in detail; a copy of which was transmitted, without delay to the Minister of his Britannic Majesty. It was by means of these measures, that their High Mightinesses having always had it at heart to avoid giving the smallest cause of dissatisfaction to His Britannic Majesty, have constantly endeavored to entertain and to cultivate his friendship and good understanding.But the conduct of his Britannic Majesty towards the republic has been diametrically opposite.The troubles between the courts of London and Versailles had scarcely broken out when we saw the ports of England filled with Dutch ships, unjustly taken and detained. These vessels navigated under the faith of treaties; and were not loaded with other merchandizes, than with those which the express tenor of treaties declared free and lawful. We saw those free cargoes forced to submit to the laws of an arbitrary and despotic authority. The cabinet of St. James knowing no other rules than a pretended right of temporary conveniency, thought proper to appropriate these cargoes to the crown by a forced purchase, and to employ them to the profit of the royal navy. The representations the most energetic and the most serious, on the part of their High Mightinesses, against such proceedings, were to no purpose; and it was in vain that we demanded, in the strongest manner, the treaty of commerce which subsisted between England and the republic. By this treaty the rights and liberties of the neutral flag were clearly defined and stated.—The subjects of Great Britain had enjoyed the full advantage of this treaty in the first and the only case, in which it pleased the court of London to remain neuter, while the republic was at war. At present, in the reciprocal case, cannot, without the greatest injustice, refuse the enjoyment of the same advantages to the republic. And as little as his Britannic Majesty had a right to take away the advantageous effect of this treaty, from their High Mightinesses, as little foundation had he to pretend to turn them from a neutrality which they had embraced; and to force them to plunge themselves into a war, the causes of which had an immediate relation to rights and possessions of his Britannic Majesty, originating without the limits of defensive treaties. And, nevertheless, it was this treaty which his Majesty, from the commencement of the troubles with the crown of France, made no scruple to infringe and violate. The contraventions and infractions of this treaty on the part of Great Britain, and the arbitrary decisions of the courts of justice of that kingdom, directly contrary to the express sanction of this same treaty, multiplied from day to day. The merchant vessels of the republic, became the innocent victims of exactions and accumulated violences of the English men of war and privateers. Not content with this; even the flag of the state was not spared, but openly insulted and outraged, by the hostile attack of the convoy, under the command of the rear Admiral the Comte de Byland. The strongest representations on the part of the state to his Britannic majesty, were useless. The vessels taken from this convoy, were declared lawful prizes; and this insult committed against the flag of the republic was soon followed by the open violation of its neutral territory, both in Europe and in America. We shall content ourselves
to cite two examples of it. At the island of St. Martins, the vessels of his Britannic Majesty attacked and took by force, several vessels which were in the road, under the cannon of the fortress, where, according to the inviolable law of nations, these vessels ought to have found a safe asylum. The insolences committed by an English armed vessel, upon the coast of the republic, near the island of Goedereede, furnish a second example of these violences. These insolences were pushed to such a degree that several inhabitants of the island, who were upon the shore where they ought to have thought themselves sheltered from all insult, were exposed by the fire of this vessel to the most eminent danger, which they could not avoid, but by retiring into the interior part of the island. Unheard of proceedings for which the republic, notwithstanding the strongest and best founded representations has not been able to obtain the smallest satisfaction.While affairs were thus in a situation, which left to their high Mightinesses, no other alternative, but to see the navigation and the commerce of their subjects upon which depend the prosperity or the ruin of the republic, wholly annihilated, or to come to violent measures against their ancient friend and ally. The magnanimous heart of her Majesty the Empress of Russia, engaged her to invite the republic with equal affection and humanity, to take measures the most just, and entirely conformable to the treaties which subsist between them and the other powers, to the end, to defend and maintain, conjointly with her imperial Majesty, and the other powers of the north, the privileges and immunities, which the law of nations, and the most solemn treaties assure to the neutral flag. This invitation could not but be infinitely agreeable to their high Mightinesses, considering that it offered them a means of establishing the protection of the commerce of their subjects upon the most solid foundations; and opened a way to place their independence in safety from all infraction, without derogating in the least from the alliances contracted both with his Britannic Majesty, and with the other belligerent powers.But it is this same means, which the court of London has endeavored to take away from the republic, by proceeding with precipitation to extremities the most outrageous by the recall of her Ambassador, by the publication of a Manifesto, containing pretended grievances, and by granting letters of marque and of pretended reprisals, against the state, its subjects and their goods; by which this court has but too plainly discovered her designs long since formed, of laying aside the essential interest, which united the two nations, and of breaking the ties of ancient friendship, by attacking this state, by a war the most unjust.It will not be necessary to refute at length, the reasons and pretended griefs, alledged in the Manifesto, to convince every impartial man of their insolidity. It is sufficient to observe in a few words, relative to the offer made by his Britannic Majesty, to open friendly conferences, that it was the above mentioned treaty of Marine, which alone could make the object of those conferences: that the dispositions of this treaty, conceived in the most expressive terms, could not be liable to any doubt nor equivocation: that this treaty gives to neutral powers the right of transporting freely, in the ports of the belligerent powers, all sorts of naval stores: that the republic, proposing to itself no other end, and desiring of his Britannic Majesty no other thing, than the quiet and peaceable enjoyment of the rights stipulated by this treaty, a point so evidently clear, and so incontestably just, could not become the object of a negotiation, or of a new convention derogatory to this treaty: so that their High Mightinesses could not persuade themselves, nor shew themselves disposed to renounce voluntarily, rights justly acquired, and to desist from these rights from regard to the court of England; a renunciation, which being advantageous to one of the belligerent powers, would have been little compatible with the principles of the neutrality; and by which their high Mightinesses, would have reposed on the other hand the safety of the state to dangers, which they were obliged carefully to avoid. A renunciation, moreover, which would have caused to commerce and navigation the principal support of the republic and source of her prosperity, and irreparable prejudice; since the different branches of commerce strictly connected with each other form an whole, whereof it is impossible to cut off so principal a part, without necessarily causing the destruction and ruin of the whole body: not to mention, that at the same time, that their High Mightinesses, made with reason a difficulty to accept the proposed conferences they have not a little modified and tempered the actual exercise of their right, by a provisional resolution.
And as to what relates to the succours demanded, their High Mightinesses cannot dissemble, that they have never been able to conceive how his Britannic Majesty has thought that he could insist, with the least appearance of justice or of equity, upon the succour stipulated by the treaties, at a time when he had already beforehand, withdrawn himself from the obligation which those treaties imposed upon him towards the republic. Their High Mightinesses have not been less surprised to see, that, while the troubles in America and their direct consequences could not concern the republic in virtue of any treaty, and that the succor demanded had not been demanded until after the crown of Spain had augmented the number of belligerent powers. His Britannic Majesty has nevertheless taken the occasion of this event, to insist upon his demand with so much earnestness and such an ardor, as if his Majesty thought himself to have a right to  pretend and to maintain that a war once enkindled between him and any other power, was alone sufficient to oblige the State, to grant forthwith, and without any anterior examination, the succors stipulated. The republic, it is true, had obliged itself by the treaties to assist the  kingdom of Great Britain, at all times, when that kingdom should find itself attacked or threatened with an unjust war: and what is more, the republic, ought in this case, according to the same treaties to declare war against the aggressor: but their High Mightinesses never pretended to abdicate the right, which flows necessarily from the nature of every offensive alliance, and which cannot be contested to allied powers, to examine in the first place, and before the granting of succors, or taking part in the war, the principle of the dissensions which have arisen and the nature of the differences, which have given occasion to it; as well as also to examine and to weigh thoroughly the reasons and the motives which may establish the Casus Fœduris, and which ought to serve as a basis of the justice and the lawfulness of the war, on the part of that one of the confederated powers, who demands the succor. And there exists no treaty, by which their High Mightinesses have renounced the independence of the State, and sacrificed their interests to Great Britain to such a degree, as to deprive themselves of the right of examination so necessary and so indispensable, by engaging themselves to measures, by which they may be considered as obliged in duty to submit to the good pleasure of the Court of England, by granting the succors demanded, even when this court, engaged in a quarrel with another power, judges proper to prefer the way of arms to that of a reasonable satisfaction, upon just complaints.It was not then by a spirit of party, or by the device of a predominant cabal, but after a mature deliberation, and in a sincere desire to maintain the most precious interests of the republic, that the States of the several respective Provinces, have all unanimously testified that they were of opinion, that the succor demanded ought to be refused in a manner the most polite; and their High Mightinesses would not have failed to have transmitted to his Britannic Majesty, conformable to these resolutions an answer to the repeated demands of succors, if they had not been prevented, by the violent and unheard of attack of the fleet of the State under the command of rear Admiral Byland; by the refusal to give satisfaction upon a point so grave; and by the declaration not less strange than unjust, which his Majesty thought fit to make, relative to the suspension of the treaties which subsisted between him and the republic: all, so many events, which by requiring deliberations of quite another nature, put an end to those which had taken place on the subject of the said requisition.It is in vain and contrary to all truth, that they have endeavored to multiply the number of grievances, by alledging the suppression of the duties of exportation, as a measure tending to facilitate the transportation of naval stores to France: for besides that this suppression forms an object, which regards the interior direction of commerce, to which all the sovereigns have an incontestable right, and whereof they are not obliged to give an account to any body;—this point has, it is true, been taken into consideration, but has never been concluded: so that these rights are still received upon the ancient footing: and that which is advanced in this regard in the manifesto is found destitute of all foundation, although we cannot refrain from saying that the conduct of his Britannic Majesty towards the republic furnished but too many motives to justify a similar measure, on the part of their High Mightinesses.The discontent of his Britannic Majesty, on the subject of what passed with the American Paul Jones, is also quite as ill grounded: already for several years, their High Mightinesses had resolved and published every where, precise orders, concerning the admission of privateers and armed vessels of foreign nations, with their prizes, in the ports of their domination; orders, which to that time had been observed and executed, without the least exception: in the case in question, their High Mightinesses could not depart from those orders, in regard to an armed vessel, who, furnished with a commission of the American Congress, was found in the road of the Texel, combined with frigates of war of a sovereign power without erecting themselves into judges, and pronouncing a decision upon matters, in which their High Mightinesses were in no wise obliged to take any part, and in which it did not appear to them convenient to the interests of the republic to meddle in any manner.—Their High Mightinesses, then, thought fit, not to depart from the orders given so long ago, but they resolved to give the most express prohibition to hinder the said armed vessel from providing herself with warlike stores; and enjoined upon her to quit the road as soon as possible without remaining there longer than the time absolutely necessary to repair the damages suffered at sea; with the formal denunciations, that in case of a longer delay, we should be obliged to compel his departure; to which end the officer of the state commanding at the said road took care to make the requisite dispositions whereof this armed vessel had scarcely time to prevent the effects.In regard to what has passed in the other parts of the world, the informations which their High Mightinesses have received from time to time, from the East Indies, are directly opposite to those which appear to have come under the eyes of his Britannic Majesty. The repeated complaints which the Directors of the East India Company have addressed to their High Mightinesses, and which the love of peace has made them stifle in their bosoms, are incontestable proofs of it. And the measures taken with regard to the W. Indies, enumerated heretofore, ought to serve in all times, as an irrefragable proof, of the sincerity, the zeal, and the attention, with which their High Mightinesses have taken it to heart to maintain in those countries, the most exact and the most strict neutrality.—And theirHhigh Mightinesses have never been able to discover, the smallest legal proof, of any infraction of their orders in this respect.As to what concerns the project of an eventual treaty of commerce with North America, conceived by a member of the government of the province of Holland, without any public authority; and the memorials presented upon this subject by Sir Joseph Yorke, the affair happened in the following manner.—As soon as the ambassador had presented the memorial of the tenth of November of the last year, their High Mightinesses, without stopping at expressions, little suitable among sovereigns with which this memorial was filled, did not delay to commence a deliberation the most serious upon this subject; and it was by their resolution of the 27th of the same month, that they
did not hesitate to disavow and disapprove publicly all which had been done in this respect. After which they had all reason to expect that his Britannic Majesty would have acquiesced in this declaration, since he could not be ignorant that their High Mightinesses exercise no jurisdiction in the respective provinces, and that it was to the States of the province of Holland to whom, as cloathed like the states of other provinces, with a sovereign and exclusive authority over their subjects, ought to be remitted an affair relatively to which, their High Mightinesses had no reason to doubt that the states of the said province would act, according to the exigency of the case, and conformably to the laws of the state and the rules of equity. The earnestness, with which Sir Joseph Yorke insisted by a second memorial, upon the article of the punishment, cannot therefore, but appear very strange to their High Mightinesses. And their surprise encreased still more when three days afterwards, this ambassador declared verbally to the President of their High Mightinesses, that if he did not receive that day an answer entirely satisfactory, to his memorial, he should be obliged to inform his court of it, by express. Their High Mightinesses, informed of this declaration, penetrated the importance of it as manifesting visibly the measure already resolved in the counsel of the king: and although the established customs admit not of deliberations, upon verbal declarations of foreign ministers, they judged it nevertheless proper to depart from them upon this occasion, and to order their secretary to wait on Sir Joseph Yorke, and give him to understand that his memorial had been taken ad referendum, by the deputies of the respective provinces, conformably to received usages, and to the constitution of the government, adding what appears to have been omitted with design in the manifesto, that they would endeavor to compleat an answer to his memorial, as soon as possible, and as soon as the constitution of the government would permit. Accordingly a few days after the deputies of Holland, notified to the assembly of their High Mightinesses that the states of their province had unanimously resolved, to require the advice of their court of justice, on the subject of the demand of punishment, charging the said court to give their opinion, the soonest possible, laying aside all other affairs. Their High Mightinesses did not fail to transmit forthwith, this resolution to Sir Joseph Yorke. But what was not their surprise and their astonishment, when they learnt that this ambassador, after having reviewed his instructions, had addressed a billet to the secretary by which, accusing this resolution with being evasive, he refused to transmit it to his court; which obliged their High Mightinesses to send the said resolution to the comte de Welderen, their minister at London, with orders to present it as soon as possible to the ministry of his Britannic Majesty: but the refusal of this ministry, threw an obstacle in the way of the execution of these orders.After this explanation of all the circumstances of this affair, the impartial public will be in a condition, to set a just value upon the principal motive, or rather pretext, which his Britannic Majesty has used, to let loose the reins of his designs against the republic. The affair reduces itself to this. His Majesty was informed of a negotiation, which should have taken place in the year 1778 between a member of the government of one of the provinces, and a representative of the American Congress, which negotiation would have had for its object, a project of a treaty of commerce to be concluded between the republic and the said colonies, casu quo, namely, in case the independence of these colonies should have been acknowledged by the crown of England. This negotiation, although conditional, and annexed to a condition which depended upon an act to be antecedently performed by his Majesty himself: this negotiation, which without this act, or this anterior declaration, could not produce the smallest effect, was taken in so ill part by his Majesty, and appeared to excite his discontent in such a degree, that he thought fit to require of the state a disavowal and a public disapprobation, as well as a compleat punishment and satisfaction. It was forthwith and without the least delay, that their High Mightinesses granted the first part of the requisition: but the punishment demanded was not in their power, and they could not agree to it without flying in the face of the fundamental constitution of the state. The states of the province of Holland were the only tribunal to which it belonged to take legal cognizance and to provide for the case, by the ordinary and regular ways. This sovereign, constantly attached to the maxims, which oblige it to respect the authority of the laws, and fully convinced, that the maintenance of the department of justice in all the integrity and impartiality, which are inseparable from it, ought to form one of the firmest supports of the supreme power: this sovereign, constrained by every thing that is most sacred, to defend and to protect the rights and the privileges of its subjects, could not forget itself to such a degree as to subscribe to the will of his Britannic Majesty, by giving a blow to these rights and privileges, and by overleaping the bounds prescribed by the fundamental laws of the government.—These laws required the intervention of the judiciary department; and this was accordingly the means which the said states resolved to employ, by requiring upon this object the advice of the court of justice established in their province. It is by following this course, that they have displayed before the eyes of his Britannic Majesty of the English nation and of all Europe, the unalterable principles of justice and equity, which characterize the Batavian Constitution, and which, in a part so important as the public administration, as is that which regards the exercise of the judiciary power ought forever to serve as buckler and a rampart against every thing which could hurt the safety and independence of a free nation. It was also by these means, and by following this course, that very far from shutting the road of justice, or evading the demands of punishment, they have on the contrary left a free course to the way of a regular proceeding, and conformable to the constitutional principles of the republic. And it is finally by the same means that by taking away from the court of London, all pretence of being able to complain of a denial of justice, they have prevented even to the smallest shadow or appearance of reason, which could authorize this court to use reprisals: to which nevertheless it has made no scruple to recur, in a manner equally odious and unjust.

But while the state took measures so just and so proper to remove all subject of complaint; the measure, which was the epocha of the commencement of the rupture, had already been resolved and concluded in the counsel of the king. This counsel had resolved to try all sorts of means, to traverse and hinder, if it had been possible, the accession of the republic to the convention of the powers of the North: and the event has clearly demonstrated, that it is, in hatred and resentment of this convention, that the said court has suffered itself to be drawn in, to the part which it has been pleased to take against the republic.For these causes, and since, that after the repeated outrages and immense losses which the subjects of the republic must have sustained on the part of his Majesty the king of G. Britain, their High Mightinesses, find themselves moreover, provoked and attacked by his said Majesty, and forced to employ the means which they have in hand, to defend and avenge the precious rights of their liberty and independence: they assure themselves with the firmest confidence that the god of armies, the god of their fathers, who by the visible direction of his providence sustained and delivered their republic in the midst of the greatest dangers will bless the means which they have resolved to put in operation for their lawful defence, in crowning the justice of their arms, by the succours always triumphant of his almighty protection. While that their High Mightinesses will desire with ardour, the moment, when they shall see their neighbour and their ally, now their enemy, brought back to moderate and equitable sentiments: and at this epocha, their High Mightinesses, will seize, with earnestness, all occasions, which, compatible with the honor and independence of a free state, may tend to reconcile them with their ancient friend and ally.Thus done and resolved, at the assembly of their High Mightinesses, the Lords the States General of the United Provinces of the Low Countries at the Hague, the 12th day of March 1781. Etoit paraphe Cocq Van Haefter Plus bas Par ordonance d’iceue, etait Signe.
H. Fagel.
It is remarkable that their High Mightinesses, after so long delays, have chosen for the publication of this manifesto, a time, when the mediation of the Empress is depending. This mediation appears in a memorial presented the first of March to the States General. But this must be reserved for my next letter.



				
					John Adams.
				
				